Case 1:20-cr-00337-GLR Document 24-1 Filed 04/29/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA
v. Criminal No. GLR 20-337
STEPHEN SNYDER,

Defendant

 

 

 

 

 

ORDER TO SEAL
Upon consideration of the United States of America’s Motion to Seal its Motion to
Disqualify it is hereby ORDERED that the Motion is GRANTED the United States’ Motion to

Disqualify and related exhibits are SEALED.

 

Hon. George Levi Russell, III

United States District Judge

Date: 1/'30/abet)

 
